Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 1 of 12 PageID #: 60




                                                         2:19-cv-00296
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 2 of 12 PageID #: 61
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 3 of 12 PageID #: 62
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 4 of 12 PageID #: 63
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 5 of 12 PageID #: 64
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 6 of 12 PageID #: 65
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 7 of 12 PageID #: 66
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 8 of 12 PageID #: 67
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 9 of 12 PageID #: 68
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 10 of 12 PageID #: 69
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 11 of 12 PageID #: 70
Case 2:19-cv-00296 Document 2 Filed 04/18/19 Page 12 of 12 PageID #: 71
